NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0746n.06
                            Filed: August 24, 2005

                                         Case No. 04-1694

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 VALIANT WHITE,                                        )
                                                       )
         Plaintiff-Appellant,                          )
                                                       )       ON APPEAL FROM THE
 JOSEPH G. DUNBAR; JEROME                              )       UNITED STATES DISTRICT
 HOLLOWAY; ZERIOUS MEADOWS,                            )       COURT FOR THE EASTERN
                                                       )       DISTRICT OF MICHIGAN
         Plaintiffs,                                   )
                                                       )
                v.                                     )
                                                       )
 WAYNE COUNTY CIRCUIT COURT                            )
 CLERKS, Clerks and Assistant Clerks,                  )
                                                       )
                                                       )
         Defendant-Appellee.                           )
                                                       )
 _______________________________________               )

BEFORE: GUY, BATCHELDER, and GILMAN, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Plaintiff-appellant Valiant White, a black

Michigan prisoner proceeding pro se, appeals the dismissal of a Complaint that he and three other

prisoners filed as part of a “Motion To File Class Action,” alleging that Michigan state-court

administrators are not properly processing the state post-conviction motions of black state prisoners.

Plaintiffs below sought class-action certification, damages of $10 million each, and $500 million to

be set aside to handle the legal fees of those similarly situated. The district court dismissed

plaintiffs’ Complaint under 28 U.S.C. § 1915A(b), because it sought monetary damages from

defendants who were immune from such suits, and because it failed to state a claim upon which
relief may be granted. Because White has failed to allege specific facts to show that his

constitutional rights have been violated, and because, to the extent that White does allege any

specific facts, those facts demonstrate that his constitutional rights have not been violated, we affirm

the district court’s dismissal of his case.

        In October 2003, White and three other prisoners—Jerome Holloway, Joseph Dunbar, and

Zerious Meadows—filed a Motion To File Class Action (hereinafter, “Complaint”) under 42 U.S.C.

§ 1983, in which they alleged that Wayne County Circuit Court clerks and various other state-court

administrators had engaged in a systematic practice of not properly processing the state post-

conviction motions of black state prisoners, in violation of their First, Fifth, and Fourteenth

Amendment rights. The Complaint alleged, inter alia, that state-court administrators are not

properly filing the post-conviction motions of black prisoners; that the courts are taking too long to

decide such motions; that administrators refuse to “investigate” and “intervene” to see that

prisoners’ cases are decided more quickly; and that when judges do render decisions on the motions,

they do not always address all of the issues presented. The district court dismissed plaintiffs’

Complaint, holding that the defendant administrators were immune from suit under the doctrine of

quasi-judicial immunity, see Bush v. Rauch, 38 F.3d 842, 847 (6th Cir. 1994); Wojnicz v. Davis, 80

Fed. Appx. 382, 383-84 (6th Cir. 2003) (unpublished), and that to the extent plaintiffs challenged

the validity of their underlying convictions, they failed to state a valid civil rights claim under 42

U.S.C. § 1983. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

        On appeal, White, who is the only plaintiff to have filed an appeal, spends the bulk of his

brief arguing that a court administrator’s quasi-judicial immunity does not extend to purely

ministerial duties, such as filing prisoners’ motions. Even if White is correct in this regard,


                                                   2
however, the district court properly dismissed his case because he has failed to plead specific facts

to show that the administrators behaved unconstitutionally in handling his post-conviction motions.

The Complaint’s specific factual allegations relating to White are that he filed a Motion for Relief

from Judgment on November 2, 1997; that on January 6, 1998, he wrote a letter to the Wayne

County Court inquiring as to the status of his motion; that the court administrator wrote him on

February 2, 1998, informing White that the court had no record of his motion being filed; that in

response to a follow-up letter from White, the court administrator informed him in a February 18,

1998, letter “that Plaintiff’s pleadings had been received by the Court and the Judge would be ruling

on Plaintiff’s pleadings as soon as possible”; that on October 30, 2001 (approximately 44 months

later), Judge Cahalan denied White’s Motion for Relief from Judgment, “not even addressing the

Radical Jurisdictional Defect issue as well as other issues of Constitutional Rights Violations”; that

White appealed this ruling to the Michigan Court of Appeals and Supreme Court, neither of which

addressed the “Radical Jurisdictional Defect”; that White filed a state petition for writ of habeas

corpus on August 20, 2003, to which he has received no response; that on May 12, 2003, White filed

a Motion for Resentencing before Judge Cahalan, to which he has received no response; and that

White wrote the Wayne County Court clerk on July 16, 2003, regarding his Motion for

Resentencing, to which he has not received a response. These are the sum total of the Complaint’s

specific allegations pertaining to White.

        Conclusory allegations, unsupported by any material factual allegations, are not sufficient

to state a claim under § 1983. Wojnicz, 80 Fed. Appx. at 384 (citing Kensu v. Haigh, 87 F.3d 172,

175-76 (6th Cir. 1996); Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th Cir. 1987)). Moreover, as a

general rule, a plaintiff must allege that the deprivation of his rights was intentional or the result of


                                                   3
gross negligence. Id. (citing Davidson v. Cannon, 474 U.S. 344, 348 (1986); Daniels v. Williams,

474 U.S. 327, 333-36 (1986)). Mere negligence is not actionable under § 1983. Id. (citing Chesney

v. Hill, 813 F.2d 754, 755 (6th Cir. 1987)). And calling acts grossly negligent does not make them

so; the complaint must contain factual allegations charging government officials with outrageous

conduct or arbitrary use of governmental power. Id. (citing Jones v. Sherrill, 827 F.2d 1102, 1106

(6th Cir. 1987)).

       White has alleged no facts in support of his allegations that administrators are

unconstitutionally failing to process his filings. Indeed, White’s factual allegations with respect to

his Motion for Relief from Judgment are to the contrary; he alleges that his inquiry regarding the

motion was responded to, that the motion was not only filed but ruled on, and that he filed appeals

from that ruling. That the judge apparently took several years to decide the motion does nothing to

support White’s contention that the administrators acted unconstitutionally in processing it, or that

any action with regard to that motion was influenced by White’s race.

       Similarly, the mere facts that White submitted his state habeas corpus petition in May 2003

and his re-sentencing motion in August 2003, and had received no response to either as of the time

he filed this Complaint in October 2003, do nothing to show that state-court administrators are not

processing his motions or are discriminating against him based on his race. White faults the

administrators for not “interven[ing]” to expedite the process by which the courts decide his

motions, not helping to ensure that judges address all of his issues in their opinions, and not

responding to every one of his letters, but he cites no authority for the proposition that federal law

places such burdens upon state-court administrators. In short, having failed to make specific, non-

conclusory factual allegations to support his claims that state-court administrators unconstitutionally


                                                  4
denied him access to the courts, or took or failed to take any action because of his race, White

wholly fails to carry his burden of showing that any of the defendants acted with the requisite intent

or gross negligence to support a claim under 42 U.S.C. § 1983. See Wojnicz, 80 Fed. Appx. at 384.

       White has failed to state a claim upon which relief may be granted. See 28 U.S.C. §

1915A(b). Accordingly, we AFFIRM the judgment of the district court dismissing his case.




                                                  5